Citation Nr: 1426265	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard.  He served on active duty for training from May to September 2006 and on active duty from May 2007 to May 2008.  He served in Iraq from July 2007 to May 2008 as a gunner on convoy operations.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

When this case was before the Board in February 2011 and August 2012, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

In response to the August 2012 remand, a VA psychiatric evaluation was obtained in October 2012.  The examiner addressed the Veteran's depression but did not address any other psychiatric disabilities present during the pendency of the claim.  

The Board notes that the Veteran's intermittent explosive disorder was in fact addressed in a March 2011 VA examination.  However, that examiner concluded that the disability was present prior to active duty and not aggravated by active duty.  While the Veteran's enlistment examination for active duty is not of record, his pre-deployment health assessments from March and July 2007 do not indicate any pre-existing mental health issues.  Thus, the presumption of soundness applies and can only be rebutted by clear and unmistakable evidence showing both that the disorder existed prior to service and was not aggravated by service.  

In light of these circumstances, the case must be remanded for a new examination applying the presumption of soundness and addressing each psychiatric disability present during the pendency of the claim.  In addition, appropriate development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should then be afforded a new VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes existed prior to the veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity during or as a result of service.

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

For purposes of the diagnoses and opinions, the examiner should accept as truthful the Veteran's account of his combat stressors while serving in Iraq from July 2007 to May 2008.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



